 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
      CENTER FOR BIOLOGICAL
 7
      DIVERSITY,
 8                               Plaintiff,
 9           v.                                              CASE NO. 2:21-cv-00275 RAJ-BAT

10                                                           BRIEFING SCHEDULE
      UNITED STATES ARMY CORPS OF
      ENGINEERS, SCOTT A SPELLMON,
11    Lieutenant General, Commanding General,
      Army Corps of Engineers, GINA
12    RAIMONDO, Secretary of Department of
      Commerce, NATIONAL MARINE
13    FISHERIES SERVICE,
14                           Federal Defendants,
15          and
16    PORT OF SEATTLE,
17                           Defendant-Intervenor.

18
            Based on the Parties’ Joint Status Report (Dkt. 22), the Court enters the following
19
     briefing deadlines:
20
            1.      September 1, 2021 – Plaintiff shall notify Defendant of objections to the
21
     administrative record and the Parties shall work to resolve the objections without Court
22
     intervention. If the Parties are unable to resolve the objections, Plaintiff may file a motion as set
23
     forth in Paragraph 2 below.



     BRIEFING SCHEDULE - 1
 1          2.      September 21, 2021 – Plaintiff’s deadline to file a motion to complete and/or

 2   supplement the administrative record, admit extra-record evidence, and/or request judicial notice.

 3   The filing of such a motion shall have the effect of vacating the summary judgment briefing

 4   schedule set forth in this Order. The Parties shall meet and confer and file a new proposed

 5   summary judgment schedule within 14 days of the Court’s resolution of Plaintiff’s motion.

 6          3.      October 8, 2021 – Plaintiff’s deadline to file a motion for summary judgment not

 7   to exceed 30 pages in length.

 8          4.      November 5, 2021 – Defendants’ deadline to file a combined opposition to

 9   Plaintiffs’ motion for summary judgment and cross-motion for summary judgment not to exceed

10   35 pages in length.

11          5.      November 5, 2021 – Defendant-Intervenor’s deadline to file a combined

12   opposition to Plaintiff’s motion for summary judgment and cross-motion for summary judgment

13   not to exceed 35 pages in length.

14          6.      December 10, 2021 – Plaintiff’s deadline to file its combined opposition to

15   Defendants’ and Defendant-Intervenor’s cross-motions for summary judgment and reply in

16   support of its motion for summary judgment not to exceed 35 pages in length.

17          7.      January 7, 2022 – Defendants and Defendant-Intervenor’s deadline to file replies

18   in support of their cross-motions for summary judgment not to exceed 20 pages in length.

19          8.      The Parties may seek an adjustment in the page limitations as necessary pursuant

20   to LCR 7(f) of the Local Rules of this District.

21          DATED this 8th day of July, 2021.

22

23                                                        A
                                                          BRIAN A. TSUCHIDA
                                                          United States Magistrate Judge


     BRIEFING SCHEDULE - 2
